December 30, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
 PHILIPPE RENEE NOTTEBOHM MAGANA AND MERCANTIL MURCIA,
                    S.A. DE C.V., Appellants

NO. 14-13-00530-CV                           V.

 CITIBANK, N.A., CITIBANK TEXAS, N.A., CITIGROUP, INC., AND ANA
 MARIA NOTTEBOHM MAGANA, INDIVIDUALLY AND AS EXECUTOR
     OF THE ESTATE OF PHILIPPE OTTO NOTTEBOHM DEKKERS,
                       DECEASED, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Ana Maria
Nottebohm Magana, Individually and as Executor of the Estate of Philippe Otto
Nottebohm Dekkers, Deceased, signed March 7, 2013, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

     We order appellants, Philippe Renee Nottebohm Magana and Mercantil
Murcia, S.A. de C.V., jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.